01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 20-071
09         Plaintiff,                     )            Dist. Mass. No. 16-10310
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   ELMER GUDIEL-SANTOS,                 )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Supervised Release Violations

15 Date of Detention Hearing:     February 18, 2020.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant was arrested in this District pursuant to an arrest warrant issued by

22 the District of Massachusetts for violating the conditions of supervised release. Defendant was



     DETENTION ORDER
     PAGE -1
01 not interviewed by Pretrial Services, so his background information is unknown or unverified.

02 Defendant is a citizen of Guatemala without legal status in the United States. His criminal

03 record includes prior convictions for unlawful reentry. An active, extraditable warrant has

04 been issued from the State of California for domestic violence assault. Defendant does not

05 contest detention.

06         2.      Defendant poses a risk of nonappearance based on Guatemalan citizenship, lack

07 of legal status, unknown or unverified background information, prior illegal reentry

08 convictions, use of alias names, and a pending warrant. Defendant poses a risk of danger based

09 on criminal history.

10         3.      There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13 It is therefore ORDERED:

14 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

15      General for confinement in a correction facility;

16 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

17 3. On order of the United States or on request of an attorney for the Government, the person

18      in charge of the corrections facility in which defendant is confined shall deliver the

19      defendant to a United States Marshal for the purpose of an appearance in connection with a

20      court proceeding; and

21 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

22      the defendant, to the United States Marshal, and to the United State Probation Services



     DETENTION ORDER
     PAGE -2
01     Officer.

02        DATED this 18th day of February, 2020.

03

04                                                 A
                                                   Mary Alice Theiler
05                                                 United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
